Dismissed; Opinion Filed October 30, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01098-CV

FAYE M. SEARCY AND BOBBY C. SEARCY AND/OR ALL OCCUPANTS, Appellants
                                V.
                    CITIMORTGAGE, INC., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03555-D

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Nowell
       This is a forcible detainer action. Following a bench trial, the county court at law

determined appellee CitiMortgage, Inc. had a superior right to possess the property at issue.

Appellants Faye M. Searcy and Bobby C. Searcy, acting pro se, raise three issues on appeal and

request we reverse the trial court’s judgment and render judgment in their favor. However, because

appellants failed to provide the Court with a brief that complies with the rules of appellate

procedure, we dismiss their appeal.

       A pro se litigant is held to the same standards as licensed attorneys and must comply with

applicable laws and rules of procedure. Strange v. Cont’l Casualty Co., 126 S.W.3d 676, 677–78

(Tex. App.—Dallas 2004, pet. denied). Among other things, an appellant’s brief must contain an

index of authorities indicating the pages of the brief where the authorities are cited, a concise
statement of the facts supported by record references, and “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1

(c), (g), (i). “Only when we are provided with proper briefing may we discharge our responsibility

to review the appeal and make a decision that disposes of the appeal one way or the other.” Bolling

v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.); see

Crenshaw v. Hous. Auth. of City of Dallas, Texas-Cliff Manor, No. 05-18-00143-CV, 2019 WL
1486890, at *2 (Tex. App.—Dallas Apr. 4, 2019, no pet.) (mem. op.). We are not responsible for

identifying possible trial court error, for searching the record for facts that may be favorable to a

party’s position, or for doing legal research that might support a party’s contention. See Bolling,
315 S.W.3d at 895. “Were we to do so, even for a pro se litigant untrained in law, we would be

abandoning our rule as judges and become an advocate for that party.” Id.

       We do not adhere to rigid rules about the form of briefing when deciding whether an

appellant’s brief is deficient. We do, however, examine briefs for compliance with the briefing

rules. After a close examination, if we can conclude a brief complies with the Texas Rules of

Appellate Procedure, we submit the appeal for review and decision on the merits. If we cannot,

we may dismiss the appeal as we are authorized to do by our appellate rules. TEX. R. APP. P.

42.3(c); Bolling, 315 S.W.3d at 895–96.

       Appellants initially filed their brief on January 18, 2019. On February 6, 2019, the Court

sent a letter to appellants informing them that their brief did not satisfy the requirements of Rule

38 and was deficient in the following respects: (1) the brief did not contain an index of authorities

arranged alphabetically and did not indicate the pages of the brief where the authorities were cited;

(2) the brief did not contain a concise statement of the facts supported by record references; (3)

the argument did not contain appropriate citations to authorities or the record; and (4) the brief did

not contain a proper certificate of compliance or certificate of service. The February 6 letter stated:

                                                 –2–
“Failure to file an amended brief that complies with the Texas Rules of Appellate Procedure within

10 days of the date of this letter may result in dismissal of this appeal without further notice from

the Court.” Appellants filed their amended brief on February 19, 2019.

       Like their initial brief, appellants’ amended brief is deficient. The amended brief does not

cite any authorities and, therefore, the index of authorities does not indicate the pages of the brief

where the authorities are cited, the statement of facts is not supported by record references, and

the brief does not include a summary of their arguments or any legal arguments. See TEX. R. APP.

P. 38.1 (c), (g), (h), (i). Because appellants failed to comply with the briefing requirements of our

appellate rules after being given the opportunity to do so, we dismiss appellants’ appeal.




                                                    /Erin A. Nowell/
                                                    ERIN A. NOWELL
                                                    JUSTICE


181098F.P05




                                                 –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 FAYE M. SEARCY AND BOBBY C.                        On Appeal from the County Court at Law
 SEARCY AND/OR ALL OCCUPANTS,                       No. 4, Dallas County, Texas
 Appellants                                         Trial Court Cause No. CC-18-03555-D.
                                                    Opinion delivered by Justice Nowell.
 No. 05-18-01098-CV         V.                      Justices Myers and Osborne participating.

 CITIMORTGAGE, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CITIMORTGAGE, INC. recover its costs of this appeal
from appellants FAYE M. SEARCY AND BOBBY C. SEARCY AND/OR ALL OCCUPANTS.


Judgment entered this 30th day of October, 2019.




                                              –4–